Citation Nr: 1515864	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-22 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for osteoarthritis of the low back on and after June 10, 2010.


REPRESENTATION

Veteran represented by:	Neil B. Riley, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The record shows that the Veteran last underwent VA examination in connection with his claim in October 2012.  During his April 2014 hearing, the Veteran testified that his service-connected osteoarthritis of the low back had worsened in severity since the October 2012 examination.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (April 7, 1995).  As the Veteran has asserted that his condition has worsened, the Board finds additional examination is warranted to determine the current nature and severity of the Veteran's service-connected osteoarthritis of the low back. 

Additionally, the Veteran testified that he has received disability compensation from the Social Security Administration (SSA) since 2012.  Although the record contains the Veteran's SSA disability determination, it does not appear to include any additional SSA records.  Upon remand, the RO should obtain any outstanding SSA records relating to the Veteran's disability determination.  Furthermore, as the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any VA treatment records dated from July 2014 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record SSA records related to the Veteran's SSA disability determination.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Obtain and associate with the record VA treatment records for the Veteran dated from July 2014 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

3.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of all manifestations associated with his service-connected osteoarthritis of the low back.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include VA examination reports and treatment records, SSA records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should address the extent of the Veteran's osteoarthritis of the low back in accordance with VA rating criteria.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  After all development has been completed, 
re-adjudicate the claim of entitlement to a disability rating in excess of 10 percent for osteoarthritis of the low back on and after June 10, 2010.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




